Title: From George Washington to John Hancock, 19–21 November 1776
From: Washington, George
To: Hancock, John



Sir
Heckensec [N.J.] Novr 19th[-21] 1776

I have not been yet able to obtain a particular account of the unhappy affair of the 16th, nor of the Terms on which the Garrison surrendered. The Intelligence that has come to hand, is not so full and accurate as I could wish. One of the Artillery, & whose information is most direct, who escaped on Sunday night, says, the Enemy’s loss was very considerable, especially in the attack made above the Fort by the Division of Hessians that marched from Kings bridge, and where Lieutt Colo. Rawlins of the late Colo. Stevensons Regiment was posted. They burnt yesterday One or two Houses on the Heights & contiguous to the Fort, and appeared by advices from Genl Greene, to be moving in the Evening, their Main body down towards the City. Whether they will close the Campaign without attempting something more, or make an incursion into Jersey, must be determined by the events themselves.
As Fort Lee was always considered as only necessary in conjunction with that on the East side of the River, to preserve the communication across, & to prevent the Enemy from a free Navigation, It has become of no importan⟨ce⟩ by the loss of the Other, or not so material as to

 

employ a force for its defence. being viewed in this light, and apprehending that the Stores there would be precariously situated, their removal has been determined on to Bound Brook, above Brunswic, Prince Town, Springfeild & Acquackinac Bridge as places that will not be subject to sudden danger in case the Enemy should pass the River, & which have been thought proper, as a repositories for some of our Stores of Provision & Forage. The Troops belonging to the Flying Camp, under Genls Herd & Beal with what remains of Genl Ewins Brigade, are now at Fort Lee, where they will continue till the Stores are got away. By the Time that is effected, their Term of Enlistment will be near expiring, and if the Enemy should make a push in this Quarter, the only Troops that there will be to oppose ’em, will be Hands, Hazlets, the Regiments from Virginia and that lately Smallwoods, the latter greatly reduced by the losses it sustained on Long Island &c. and sickness. nor are the rest by any means complete. In addition to these, I am told there are a few of the Militia of this State, which have been called in by Governr Livingston. I shall make such a disposition of the whole at Brunswick, and at the intermediate Posts as shall seem most likely to guard against the designs of the Enemy, and to prevent them making an Irruption or foraging with detached parties.
The Inclosed Letter from Cols. Miles and Atlee will shew Congress the distressed situation of our Prisoners in New York, and will become greater every day by the cold, inclement Season that is approaching. It will be happy if some expedient can be adopted, by which they may be furnished with necessary Blankets and Cloathing. Humanity and the good of the service require it. I think the mode suggested by these Gentlemen for establishing a credit, appears as likely to succeed, and as eligible, as any that occurs to me. It is probable, many Articles that may be wanted, can be obtained there and upon better Terms than elsewhere. In respect to Provision, their allowance perhaps is as good as the situation of Genl How’s Stores will admit of. It has been said of late, by deserters and others, that they were rather scant.
By a Letter from the Pay master Genl of the 17th he says there will be a necessity that large and early remittances should be made him. The demands, when the Troops now in service, are dismissed, will be extremely great. besides the bounty to recruits will require a large supply and he adds that the Commissary Genl has informed him, that between this and the last of Decr he shall have occasion for a Million of Dollars.
21st. The unhappy affair of the 16th has been succeeded by further misfortunes. Yesterday morning a large body of the Enemy landed between Dobb’s Ferry and Fort Lee. their object was evidently to inclose the whole of our Troops & Stores that lay between the North & Heckensec 

Rivers, which form a very narrow neck of Land. for this purpose they formed and marched as soon as they had ascended the High Grounds towards the Fort. Upon the first information of their having landed & of their movements, our Men were ordered to meet them, but finding their numbers greatly superior & that they were extending themselves to seize on the Passes over the River, It was thought prudent to withdraw our Men, which was effected and their retreat secured. We lost the whole of the Cannon that was at the Fort, except Two twelve Pounders, and a great deal of baggage—between Two & three hundred Tents—about a Thousand Barrells of Flour & other Stores in the Qr Master’s department. this loss was inevitable. As many of the Stores had been removed, as circumstances & time would admit of. the Ammunition had been happily got away. Our present situation between Heckensec & Posaic Rivers being exactly similar to our late one, and our force here by no means adequate to an opposition that will promise the smallest probability of Success, we are taking measures to retire over the Waters of the latter, when the best disposition will be formed that circumstances will admit of.
By Colo. Cadwalader, who has been permitted by Genl Howe to return to his Friends, I am informed the Surrender of the Garrison on the 16th was on the common terms, as Prison⟨ers⟩ of War. The loss of the Hessians about Three hundred Privates & Twenty Seven Officers, killed & wounded, about Forty of the British Troops & Two or three Officers. The loss on our side but inconsiderable. I beg leave to refer you to him for a more particular account and also for his relation of the distresses of our Prisoners. Colo. Miles & Atlees Letter mentioned above upon this Subject, was through mistake sent from hence yesterday evening. the mode of releif proposed by them, was a credit or supply of Cash through the means of Mr Franks—This seems to be doubtfull, as he is said to be in confinement by Colo. Cadwalader, provided it would have been otherwise practicable. ⟨I ha⟩ve the Honor to be with great respect Sir Yr Most Obedt St

Go: Washington


P.S: Your favor of the 16th was duly received. my Letter to the Board of War on the Subject of the return of the Waldeckers I presume you will have seen.

